Citation Nr: 9928889	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation for postoperative residuals of 
right ankle fracture secondary to an inner ear disability 
compensated pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

The veteran sustained a fall secondary to his compensated 
inner ear disability, which resulted in the current 
postoperative residuals of right ankle fracture.  


CONCLUSION OF LAW

Postoperative residuals of right ankle fracture are 
proximately the result of a compensated inner ear disability. 
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.310, 4.3 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for compensation is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  The Board is satisfied that all 
relevant evidence has been obtained regarding the issue being 
decided by the Board, and that no further assistance to the 
veteran with respect to the claim is required to comply with 
38 U.S.C.A. § 5107(a).  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
has been established for inner ear disability, 
vestibulotoxicity, currently assigned a 30 percent disability 
rating.  The disability resulted from aminoglycoside 
antibiotic treatment provided by VA for a spinal infection.  

In May 1996, the examining audiologist at the VA Medical 
Center, Cleveland, reported that as the result of the 
veteran's bilateral vestibular disability he lived in a 
"bouncing, unstable world" which required some very 
deliberate movements for him to retain his balance; that 
physical therapy was not successful in treating cases of 
bilateral vestibular weakness; and that the veteran was 
deserving of special consideration because he lived daily in 
a "bouncing" world with each step he took being careful not 
to move too quickly for fear of falling.  

In July 1996, the chief resident of VA's otolaryngology 
clinic in Cleveland reported that the veteran had an 
ototoxicity which affected both his hearing and balance 
systems; that the veteran suffered from chronic 
disequilibrium and vestibular dysfunction; that, although 
bilateral vestibular injury did not cause true "spinning" 
vertigo, the appellant suffered from a disability in fixing 
his visual gaze requiring that he move deliberately in order 
to avoid loss of balance.  

On VA examination in August 1996, it was reported that the 
veteran had a balance problem which was an ototoxic 
complication of aminoglycosides.  

Clinical records from Meridia South Pointe Hospital reflect 
that the veteran was seen in the emergency room having 
sustained an injury to his right ankle when he slipped and 
fell on ice while getting out of his car.  An operative 
report for November 16, 1996, reflects that the veteran 
underwent open reduction of the medial lateral malleoli of 
the right ankle with internal fixation of the medial 
malleolus with two screws, and of the lateral malleolus with 
a one third tubular plate and screws, followed by application 
of a short leg cast.  

In January 1997, Sheldon Kaffen, M.D., reported that the 
veteran was under his care for a fracture of the right ankle, 
and that the accident occurred on November 15, 1996, when the 
veteran fell after losing his balance.  

VA outpatient treatment reports reflect that the veteran 
complained in July and August 1997 of being depressed because 
he could not walk like he used to, and that he was always 
bumping into people.  

On VA examination in March 1998, the veteran walked with a 
cane.  His ambulation was described as very awkward.  There 
was a diagnosis of postoperative residuals of ankle fracture 
with arthritis.  

The undersigned chaired a video conference hearing in 
December 1998, at which the veteran testified that he 
fractured his ankle while walking approximately 500 feet from 
his house going around the corner to pick up his daughter's 
car.  He stated that he frequently lost his balance because 
of his inner ear problem which caused him to walk in a very 
erratic manner, and that sudden movements were impossible for 
him because of imbalance problems.  He offered that while a 
normal person might have had a chance to stop the November 
fall, he could not because of his ear condition.  He also 
testified that this pattern was exhibited from the time he 
was working for the postal service where he would fall 
against people.  With respect to the nature of any current 
ankle disorder he stated that his ankle swelled periodically; 
that he had daily ankle pain and had to use a cane; that he 
has a pin and a plate in the joint; and that falling remained 
a constant problem for him.  

Analysis

The Board initially observes that the veteran is not 
"service connected" for an inner ear disability.  Rather, 
pursuant to the provisions of 38 U.S.C.A. § 1151, he receives 
compensation "as if" he were service connected.  
Notwithstanding the differences between the definition of the 
words "service connection" and the definition of the word 
"compensation," the General Counsel of VA held in 
VAOPGCPREC 8-97 that compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310 for a 
disorder that is caused by or is the result of a disorder 
compensated under 38 C.F.R. § 3.310. 

Turning then to the merits of the claim the Board notes that 
the veteran has provided very credible testimony supported by 
the comments of private and VA clinicians regarding his 
condition.  The 1996 emergency room report reflects that the 
veteran was injured after he slipped on ice getting out of 
his car.  The Board finds that because maneuvering on ice is 
difficult enough for a person without a vestibular problem 
that it stands to reason in the appellant's "bouncy, bouncy 
world" navigation on ice is even more problematic.  When 
this fact is coupled with evidence showing that in May and 
July 1996, months before the veteran's fall and right ankle 
injuries, VA clinicians were describing the very severe 
problem the veteran was experiencing with his balance, it 
becomes clear that his compensated inner ear disorder caused 
or contributed in some manner to the fall that fractured his 
right ankle.  

Therefore, it is the judgment of this Board, based on a 
review of all the documentary evidence, coupled with the 
veteran's hearing testimony, and after resolving reasonable 
doubt in the appellant's favor, that compensation is 
warranted for postoperative residuals of right ankle 
fracture.  


ORDER

Compensation for postoperative residuals of right ankle 
fracture secondary to a compensated inner ear disability is 
granted, subject to the applicable laws and regulations 
governing the payment of monetary benefits.  


		
	DEREK R BROWN
	Member, Board of Veterans' Appeals

 

